Case 1:21-cv-22441-RNS Document 11 Entered on FLSD Docket 07/12/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                        CASE NO.: 1:21-CV-22441-SCOLA, JR./GOODMAN

  DONALD J. TRUMP, the Forty- Fifth
  President of the United States,
  INDIVIDUALLY AND ON BEHALF OF A
  CLASS OF PERSONS SIMILARLY
  SITUATED,

          Plaintiff and the Class,

  vs.

  TWITTER, INC., and JACK DORSEY,

          Defendants.
                                     /

                    CORRECTED MOTION TO APPEAR PRO HAC VICE,
                     CONSENT TO DESIGNATION, AND REQUEST TO
               ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          In accordance with Local Rule 4(b) of the Rule Governing the Admission, Practice,

  Peer Review, and Discipline of Attorneys of the United States District Court for the Southern

  District of Florida, the undersigned respectfully moves for the admission pro hac vice of John Q.

  Kelly, Esq., of the law       firm of Ivey, Barnum & O'Mara, 170 Mason Street, Greenwich,

  CT 06830, (203) 661-600, for purposes of appearance as co-counsel on behalf of Donald

  J. Trump and those similarly situated in the above-styled case only, and pursuant to Rule

  2B of the CM/ECF Administrative Procedures, to permit John Q. Kelly to receive electronic

  filings in this case, and in support thereof states as follows:

          1.      John Q. Kelly is not admitted to practice in the Southern District of Florida and is a

  member in good standing of the Appellate Division of the Supreme Court of the State of New

  York.
Case 1:21-cv-22441-RNS Document 11 Entered on FLSD Docket 07/12/2021 Page 2 of 3




        2.      Movant, Matthew Baldwin, Esquire, of the law firm of Vargas Gonzalez Baldwin

 Delombard, LLP, 815 Ponce De Leon Blvd. Coral Gables, Florida, 33134, (305) 631-2528,

 is a member in good standing of The Florida Bar and the United States District Court for the

 Southern District of Florida and is authorized to file through the Courts electronic filing system.

 Movant consents to be designated as a member of the Bar of this Court with whom the

 Court and opposing counsel may readily communicate regarding the conduct of the case, upon

 whom filings shall be served, who shall be required to electronically file and serve all documents

 and things that may be filed and served electronically, and who shall be responsible for filing

 and serving documents in compliance with the CM/ECF Administrative Procedures. See Section

 2B of the CM/ECF Administrative Procedures.

3.      In accordance with the local rule of this Court, John Q. Kelly has made payment of

this Courts $200 admission fee. A certification in accordance with Rule 4(b) is attached hereto.

       4.      John Q. Kelly, by and through designated counsel and pursuant to Section 2B

CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

Filings to John Q. Kelly at email address: jqkelly@ibolaw.com.

       WHEREFORE, Matthew Baldwin, moves this Court to enter an order permitting John Q.

Kelly, to appear before this Court on behalf of Donald J. Trump and those similarly

situated, for all purposes relating to the proceedings in the above-styled matter and directing the

Clerk to provide notice of electronic filings to John Q. Kelly.

Date: July 12, 2021                   Respectfully submitted,

                                      /s/ Matthew Lee Baldwin, Esq
                                       Fla. Bar No.: 27463
                                       Email: Matthew@VargasGonzalez.com
                                       Vargas Gonzalez Baldwin Delombard, LLP
Case 1:21-cv-22441-RNS Document 11 Entered on FLSD Docket 07/12/2021 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Corrected Motion to

 Appear Pro Hac Vice, Consent to Designation and Request to Electronically Receive

 Notices of Electronic Filings was served by CM/ECF filing system on July 12, 2021, on

 all counsel or parties of record on the service list.

                                                         /s/ Matthew Lee Baldwin, Esq
                                                         Fla. Bar No.: 27463
                                                         Email: Matthew@VargasGonzalez.com
                                                         Vargas Gonzalez Baldwin
                                                         Delombard, LLP
                                                         815 Ponce de Leon Blvd., Third Floor
                                                         Coral Gables, Florida 33134


                      CASE NO.: 1:21-CV-22441-SCOLA, JR./GOODMAN

                                           SERVICE LIST

 JOHN P. COALE                                            MICHAEL J. JONES
 2901 Fessenden St. NW                                    (Pro Hac Vice Forthcoming)
 Washington, D.C. 20008                                   mjones@ibolaw.com
 johnpcoale@aol.com
 Telephone: (202) 255-2096                                ROLAND A. PAUL
                                                          (Pro Hac Vice Forthcoming)
 THE DUDENHEFER LAW FIRM                                  rpaul@ibolaw.com
 L.L.C FRANK C. DUDENHEFER, JR.
 fcdlaw@aol.com                                           RYAN S. TOUGIAS
 2721 St. Charles Ave, Suite 2A                           (Pro Hac Vice Forthcoming)
 New Orleans, LA 70130                                    rtougias@ibolaw.com
 Telephone: (504) 616-5226
                                                          SEAN M. HAMILL
 IVEY, BARNUM & O’MARA                                    (Pro Hac Vice Forthcoming)
 JOHN Q. KELLY                                            shamill@ibolaw.com
 (Pro Hac Vice Forthcoming)
 jqkelly@ibolaw.com                                       170 Mason Street
                                                          Greenwich, CT 06830
                                                          Telephone: (203) 661-6000
                                                          Facsimile: (203) 661-9462
